Citation Nr: 1809752	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-26 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for a left foot disability.

3. Entitlement to service connection for a sinus disability.

4. Entitlement to service connection for a right foot disability, to include as secondary to a right knee disability.

5. Entitlement to an initial rating in excess of 10 percent for osteoarthritis and degenerative spondylosis thoracolumbar spine with osteoarthritis sacroiliac joints, claimed as chronic back trouble (back disability).

6. Entitlement to an initial rating in excess of 10 percent for right knee arthritis with healed fracture fragment (right knee disability).

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse, B. N.


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

These matters come before the Board of Veterans' Appeals (Board) from July 2013 and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in August 2017. A transcript of the hearing was prepared and associated with the claims file.

For reasons set forth below, the Board has determined that the issue of a total disability rating based on individual unemployability (TDIU) has been raised during the pendency of this appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a right foot disability, to include as secondary to a right knee disability, entitlement to an initial rating in excess of 10 percent for a back disability, entitlement to an initial rating in excess of 10 percent for a right knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At his August 2017 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated their intent to withdraw the Veteran's appeal of the issues of entitlement to service connection for a left foot disability and diabetes mellitus.

2. A sinus disability is not shown to have been incurred in service and is not otherwise related to service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran for the issues of entitlement to service connection for a left foot disability and diabetes mellitus have been met. 38 U.S.C. § 7105; 38 C.F.R. § 20.204 (2016).

2. The criteria for establishing service connection for a back disability have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

II. Withdrawn Claims

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a). Withdrawal may be made by the Veteran or his or her authorized representative. Id. Appeal withdrawals must be in writing or on the record at a hearing. 38 C.F.R. § 20.204(b).

In the present case, at the August 2017 videoconference hearing, the Veteran and his representative indicated the Veteran's intent to withdraw the appeal as to the claims for entitlement to service connection for diabetes mellitus and a left foot disability. Thus, the Veteran has withdrawn the appeal as it relates to these claims. Accordingly, the Board does not have jurisdiction to review the claims for entitlement to diabetes mellitus and a left foot disability, and these claims are dismissed.

III. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

The Veteran has been diagnosed with chronic sinusitis and underwent surgery in January 2017, and as such, the first element of service connection, requiring a current disability, has been met.

When the Veteran filed his claim in December 2013, he alleged that his sinus disability began while he was serving in Germany and since that time he has had constant cold symptoms. At his August 2017 hearing, the Veteran testified that he was hit by the door of a truck, and, although he did not go to sick call, he testified that he was almost knocked out and saw stars as a result of the incident. The Veteran further noted that since being hit by the door in service, he has had continuous sinus problems.

Private treatment records from August 2016 indicate that the Veteran has had recurrent sinus infections and antibiotics have not provided relief. However, at that time, the Veteran reported that his symptoms began in February 2016. Additionally, the Veteran did not report an in-service incident at that time or ongoing sinusitis for many years. 

Service treatment records (STRs) are silent for an incident in which the Veteran was injured after being hit with the door of a truck. The Veteran's separation examination, which was conducted in November 1965, shows that clinical evaluation of the Veteran's sinuses was normal at that time. In the corresponding Report of Medical History completed by the Veteran, he specifically denied a history of ear, nose, or throat trouble, chronic or frequent colds, sinusitis, and hay fever, despite noting other medical histories, such as his use of reading glasses and a history of mumps as a child. The Board accords the service treatment record high probative value, as they were created contemporaneously with the Veteran's service and indicate a specific denial of symptoms that would be indicative of a sinus disability in November 1965. While the Board understands the Veteran did not seek treatment after the incident of being hit by a door, he did not report it in the November 1965 Report of Medical History, even if to report a history, as opposed to reporting current symptoms, if he was concerned about appearing weak.  As noted above, he reported using reading glasses and having mumps as a child.  The Board finds as fact that had the Veteran been experiencing sinus symptoms during service, he would have included that history in the Report of Medical History.  Instead, he specifically denied such symptoms, and he certified that such report of history was accurate.  Therefore, the allegation of in-service sinus or cold symptoms is found to be not credible. 

The Veteran's private treatment records from August 2016, which report sinus symptoms beginning in February 2016 with no mention of any symptoms extending back to the Veteran's military service, shows treatment for sinus symptoms approximately 50 years after the Veteran's service discharge with no treatment between service and 2016.  Such delay tends to establish that a sinus disability did not have its onset in service.

As a result, the Board finds the preponderance of the evidence is against a finding that the Veteran's chronic sinusitis had its onset in military service or is otherwise related to the Veteran's military service.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.


ORDER

The appeal in regard to the claim for entitlement to service connection for a left foot disability is dismissed.

The appeal in regard to the claim for entitlement to service connection for diabetes mellitus is dismissed.

Entitlement to service connection for a sinus disability is denied.


REMAND

The Veteran's last VA examination for his right knee disability took place in June 2013, and the last VA examination for his back disability took place in June 2014. At the videoconference hearing, the Veteran testified both his right knee and back disabilities had worsened since the June 2013 and June 2014 VA examinations. In order to obtain an accurate assessment of the current severity of the Veteran's right knee and back disabilities, a new examination should be obtained. 

The Veteran testified at his August 2017 videoconference hearing that his right foot has turned in as a result of his service-connected right knee disability, causing an ingrown toenail and pain in his right foot. The Veteran also testified that he has to wear expensive shoes due to pain in his right foot. Private treatment records from Dr. K.G. in February and March 2017 indicate that the Veteran does have an ingrown toenail on his right foot that causes him pain. The Veteran has not been provided a VA examination in connection any right foot disability, and the Board finds that one is necessary to determine the nature and etiology of any right foot disability.

At the Veteran's hearing in August 2017, the Veteran indicated that he had recently retired from his position at a car dealership, noting that the current nature of his knee and back disability had heavily influenced his decision to retire. As such, the Board finds a remand is required to obtain a complete educational and employment history.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran and his representative the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU and request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2. Schedule the Veteran for a VA examination to determine the current severity of his right knee disability. Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.

3. Schedule the Veteran for a VA examination to determine the current severity of his back disability. Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.

4. Provide the Veteran with a VA examination in connection with his right foot disability. The relevant documents in the record should be made available to the examiner. All indicated studies should be performed, and a rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

(i) For any diagnosed right foot disability, the examiner should opine whether it is at least as likely as not (50 percent or higher degree of probability) that the disorder had its onset during the Veteran's period of active duty service from August 1965 to February 1966.

(ii) If the answer to (i) is negative, the examiner is asked to state whether it is at least as likely as not (50 percent or higher degree of probability) that any right foot disability, if not directly related to the Veteran's active service, is caused by the Veteran's service-connected right knee disability.

(iii) If the answer to (ii) is negative, the examiner is asked to state whether it is at least as likely as not (50 percent or higher degree of probability) that any right foot disability is permanently aggravated by the Veteran's service-connected right knee disability.

(iv) If the examiner finds that the Veteran's right knee disability permanently aggravates the right foot disability, the examiner is asked to state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline for the psychiatric disorder prior to aggravation.  If the examiner is unable to establish a baseline for the right foot disability prior to the aggravation, he or she should state such and explain why a baseline cannot be determined.

5. Readjudicate the claims after the development requested above has been completed. If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


